Name: Commission Regulation (EEC) No 692/80 of 18 March 1980 on applications for aid from the Guidance Section of the European Agricultural Guidance and Guarantee Fund for special programmes relating to collective irrigation works in the Mezzogiorno
 Type: Regulation
 Subject Matter: regions and regional policy;  financing and investment;  documentation;  cultivation of agricultural land; NA
 Date Published: nan

 26. 3 . 80 Official Journal of the European Communities No L 80/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 692/80 of 18 March 1980 on applications for aid from the Guidance Section of the European Agricultural Guidance and Guarantee Fund for special programmes relating to collective irrigation works in the Mezzogiorno HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1362/78 of 19 June 1978 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno ( 1), and in particular Article 8 (4) thereof, Article 1 1 . Applications for aid from the EAGGF Guidance Section for special programmes relating to collective irrigation works in the Mezzogiorno shall contain the information and documents specified in the Annexes to this Regulation. 2 . Applications shall be submitted in triplicate in accordance with the Annexes to this Regulation. 3 . Applications that do not meet the conditions set out in paragraphs 1 and 2 shall not be considered for grants of aid from the Fund. 4 . Subject to the presentation of Form A annexed to this Regulation, applications submitted before 1 April 1980 will also be admissible in the form established in accordance with Regulation No 45/64/EEC of 28 April 1964 on applications for aid submitted to the Guidance Section of the EAGGF (2). Whereas applications for aid submitted under Regulation (EEC) No 1362/78 should contain all the information needed for the examination of the special programmes according to the criteria in that Regulation ; Whereas the information should be presented in an identical manner to facilitate rapid examination and comparison of the applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structures ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas the EAGGF Committee has been consulted on the financial aspects of these measures , (*) OJ No L 166, 23 . 6 . 1978 , p. 11 . (2) OJ No 71 , 6 . 5 . 1964, p . 1117/64 . No L 80/2 Official Journal of the European Communities 26 . 3 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1980 . For the Commission Finn GUNDELACH Vice-President 26. 3 . 80 Official Journal of the European Communities No L 80/3 ANNEX A PART 1 Please read explanatory notes and instructions before filling in the application. Not to be completed by the applicant Special programme No 1 . Title of the special programme 2 . Applicant 2.1 . Name or business name 2.2 . Road and number or post office box 2.3 . Postal code and town/country 2.4. Telephone 2.5 . Telex No L 80/4 26. 3 . 80Official Journal of the European Communities 3 . Public agency responsible (Article 9 (2 )) 3.1 . Is the agency also the applicant? 3.2 . Name or business name 3.3 . Road and number or post office box 3.4 . Postal code and town/county 3.5 . Telephone 3.6. Telex 3.7. Legal status 3.8 . Reference numbers of previous applications for aid from the EAGGF Guidance Section 26 . 3 . 80 Official Journal of the European Communities No L 80/5 4. General description of the special programme Sector 4.1 . Estimated timetable : Beginning of work End of work 4.2 . Total cost of the special programme (in national currency) 4.3 . Costs for which aid is requested (in national currency) Aid requested from the EAGGF Guidance Section (in national currency) Date Signature No L 80/6 Official Journal of the European Communities 26 . 3 . 80 PART 2 Information provided by the Member State 1 . Favourable opinion 2. Agency responsible for forwarding supporting documents (Article 13 (2)) 2.1 . Name or business name 2.2 . Road and number or post office box 2.3 . Postal code and town/county Date Signature and stamp 26. 3 . 80 Official Journal of the European Communities No L 80/7 3 . Agency through which aid from the Fund is to be paid (Article 13 ( 1 )) 3.1 . Name or business name 3.2 . Road and number or post office box 3.3 . Postal code and town/county 3.4 . Beneficiary served by this agency: If applicable, bank branch code and bank account number of the agency responsible, together with this agency 4. An application for this project will not be submitted to the Regional Development Fund No L 80/8 Official Journal of the European Communities 26 . 3 . 80 ANNEX B 1 . Short description of the special programme (maximum one page) 2 . Appliant ( 1): 2.1 . Object and scope of the applicant's main activities . 2.2 . Link between the applicant and the special programme. 2.3 . Attach, where appropriate :  copy of memorandum and articles of association and certificate of incorporation,  extract from the trade register. 3 . Agency responsible for carrying out the special programme (Article 9 (2)) (2): 3.1 . Object and scope of the agency's main activities . 3.2 . Geographical area covered by these activities. 3.3 . Economic situation (attach copy of the balance sheet where appropriate). 3.4 . Attach, where appropriate :  copy of memorandum and articles of association and certificate of incorporation,  extract from the trade register. 4 . Description of the present situation : 4.1 . Location of the area covered by the programme. 4.2 . Description of the needs which the programme must meet. 4.3 . Description of the existing facilities in the area covered by the programme. 5 . Measures proposed: 5.1 . General description of the planned plant (including the number of hectares which must be provided with an irrigation network). 5.2 . Technical description of the proposed work. 5.3 . Geographical location (maps to be attached). 5.4. Total number of advisory officers who will be employed and number of advisory officers who have completed university studies in agriculture or economics and who have at least three years ' professional experience. 5.5 . Overall estimate of total cost of work, average cost per hectare irrigated and expenditure resulting from the annual salary and costs relating to the employment of one advisory officer ( indicate basis of calculation and date of estimates). 5.6 . Proposed timetable for carrying out the work. 5.7 . Measures taken to adapt production as indicated in the outline programme. 6 . Proposed financing: 6.1 . Complete Form B1 6.2 . Desired stages of payment of aid. ( J ) To be completed only if the appliant is not also the agency responsible for carrying out the programme. ( 2) To be completed for each agency. The Articles referred to in this Annex are those of Regulation (EEC) No 1362/78 . 26. 3 . 80 Official Journal of the European Communities No L 80/9 7 . Manner in which the special programme forms part of the outline programme and satisfies the conditions laid down therein f 1). Date Signature ( 1 ) This information can also be provided by the Member State. No L 80/10 Official Journal of the European Communities 26 . 3 . 80 Bl . FINANCIAL PLAN FOR THE SPECIAL PROGRAMME Date 1 . Contribution by the public agency responsible of which : 1.1 . Own funds 1.2 . Loans ( a ) 1.3 . Payments in kind and work on own account 2 . Member State's contribution as capital grant 3 . Other contributions _  4. Aid requested from EAGGF 5 . Total financing = total costs rzm (*) Please indicate source, amount, interest rate, duration and repayment terms of each loan below. Also indicate rate and duration of interest subsidies, if any, and the subsidizing body. Confirmations must be included in each case . 26. 3 . 80 Official Journal of the European Communities No L 80/11 EXPLANATORY NOTES AND INSTRUCTIONS FOR COMPLETION OF APPLICATIONS Preliminary remarks Regulation (EEC) No 692/80 is designed to provide as precisely as possible the information which the Commission needs in order to decide on the applications for subsidy according to the conditions and criteria of Regulation (EEC) No 1362/78 . In view of the multitude of situations, this method cannot provide for each individual case or particularity. There will therefore be cases where certain information is not available or does not fully explain a particular situation or an individual case. In these cases, the reasons why it is impossible to give a reply to certain questions should be given on a separate sheet. The applicant may also attach supplementary explanations where he considers it necessary to explain fully the circumstances of his situation and/or application. ANNEX A General instructions (a) The applicant should complete from line 2 to line 4.4 of Part 1 only. Do not fill in the right-hand column of each page. ( b ) The number of characters relating to one piece of data (including intermediate spaces) should not exceed the number of spaces provided for on the form. Abbreviations may be used ( e. g. COOP, Ltd . . .). One character only should be written in each space: ( c) With the exception of amounts, information entered on the line provided should begin with the first space on the left. ( d) Amounts :  Amounts should be entered in national currency without decimal points .  The triangles ( A ) are used to separate milliards, millions and thousands.  Amounts should be entered beginning with the last space on the right. Example : £ 10 000 ...A |l |o A. 0 |o |o | Explanatory notes to the various headings ( x) PART 1 2 . Applicant To be filled in only if the applicant is not the agency responsible. 3 . Agency responsible (Article 9 (2)) If there are several agencies responsible, the information for heading 3 is to be given for each. 3.1 . Circle the correct reply. 3.7. For example: local authority, cooperative. 3.8 . These are project or special programme numbers allotted by the Fund. If there are more than four, list at the foot of the page. (') Paragraph numbers correspond to the headings on the form. Articles referred to in this Annex are those of Regulation (EEC) No 1362/78 . No L 80/12 Official Journal of the European Communities 26 . 3 . 80 4 . General description of the special programme 4.1 . Enter the month and year. Example : PART 2 Data provided by the Member State 3.2 . If there is more than one agency, the information for heading 3 is to be given for each.